                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA



MILDRED BALDWIN and                               CASE NO. 0:20-cv-01502 (JRT/HB)
RONALD STRUCKOFF, on
behalf of all others similarly situated,          ORDER GRANTING EXTENSION
                                                  OF TIME
         Plaintiff,

v.

MIRACLE-EAR, INC.,

         Defendant/Third-Party Plaintiff,

v.

LAS DAVIS ENTERPRISES, INC.;
HEARINGPRO, INC.; and TIFFANY DAVIS

      Third-Party Defendants.
_______________________________________


         Based upon the stipulation of the parties (ECF No. 52), IT IS HEREBY ORDERED

that Third-Party Defendant LAS DAVIS ENTERPRISES, INC. is granted an extension of

time until and including January 5, 2021, to respond to Defendant/Third-Party Plaintiff’s

Third Party Complaint Against Las Davis Enterprises, Inc., Hearingpro, Inc. and Tiffany

Davis.


Dated            , 2020
                                               _____________________________
                                               The Honorable Hildy Bowbeer
                                               Magistrate Judge, United States
                                               District Court, District of Minnesota
